               Case 2:20-cv-00372-RAJ Document 19 Filed 06/01/20 Page 1 of 4




 1

 2

 3

 4

 5

 6                                                                   The Honorable Richard A. Jones

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   GABRIELLA KERTESZ,                                 NO. 2:20-CV-00372-RAJ-BAT
     pro se and all other similarly situated
10   citizens,                                          DEFENDANT’S RESPONSE TO
                                                        PLAINTIFF’S OBJECTION TO REPORT
11                               Plaintiff,             AND RECOMMENDATION
          v.
12
     BOB FERGUSON,
13                               Defendant.
14

15             Defendant, BOB FERGUSON, respectfully submits the following Response to the

16   Plaintiff’s Objection to the Report and Recommendation.

17                              I.      AUTHORITY AND ARGUMENT
18   A.        The Report and Recommendation Correctly Concluded Plaintiff Lacks Standing
               and Defendant is Not a Person Under 42 U.S.C. § 1983
19

20             Plaintiff’s Objection claims that sections A, B, and C of the Report and Recommendation

21   “lack any standing, as they do not address the substantive truth of Ms. Kertesz’s claim.”

22   Plaintiff’s Objection to Judge Tsuchida’s Report (Objection) at 2, Dkt. No. 18. Plaintiff asserts

23   these sections appear “to be the creation of an air of legitimacy for an unlawful dismissal.” Id.

24             The Report and Recommendation correctly concluded that Plaintiff lacks standing to

25   bring suit on behalf of others, Plaintiff lacks Article III standing, and Attorney General Ferguson

26   is not a “person” for purposes of 42 U.S.C. § 1983. Report and Recommendation,

       DEF.’S RESP. TO PL.’S OBJ.                        1                ATTORNEY GENERAL OF WASHINGTON
                                                                               Agriculture & Health Division
                                                                                7141 Cleanwater Drive SW
       NO. 2:20-CV-00372-RAJ-BAT                                                      PO Box 40109
                                                                                Olympia, WA 98504-0109
                                                                                       360-586-6500
             Case 2:20-cv-00372-RAJ Document 19 Filed 06/01/20 Page 2 of 4




 1   at 4–5, 7, Dkt. No. 16. Nothing in the Report and Recommendation indicates that it is falsely

 2   contrived to support an unlawful dismissal, as Plaintiff claims. Instead, the analysis contained in

 3   the Report and Recommendation is based on sound legal principles, with references to factual

 4   and legal authority. These principles support dismissal of Plaintiff’s claims.

 5   B.     The Report and Recommendation Correctly Concluded That Plaintiff Has Failed
            to Establish Any Factual Basis for a Violation of 42 U.S.C. § 1983 or the Equal
 6          Protection Clause of the Fourteenth Amendment
 7          Plaintiff’s Objection asserts the Report and Recommendation misinterprets

 8   RCW 7.70.060. Objection at 2, Dkt. No. 18. Plaintiff takes issue with the Report and

 9   Recommendation labeling Chapter 7.70 RCW a “statutory scheme,” asserting that “[t]he

10   consequences of such ‘statutory scheming’ are disastrous for the welfare of the public.” Id.

11          Contrary to Plaintiff’s arguments, the Report and Recommendation does not reveal any

12   manipulation by the government or by Attorney General Ferguson to deprive patients of their

13   rights. The Report and Recommendation places RCW 7.70.060 in context within

14   Chapter 7.70 RCW as a whole. Report and Recommendation at 2, 7, Dkt. No. 16. The Report

15   and Recommendation correctly interpreted the language of RCW 7.70.060 and the context of

16   RCW 7.70.060. Id at 8–10. Based on that interpretation, the Report and Recommendation

17   correctly concluded that Plaintiff had not alleged a factual basis on which the Court could

18   conclude that Attorney General Ferguson acted under color of state law to deprive Plaintiff of

19   her rights, or that Attorney General Ferguson is authorized to enforce RCW 7.70.060. Id at 8–9.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

       DEF.’S RESP. TO PL.’S OBJ.                        2                ATTORNEY GENERAL OF WASHINGTON
                                                                               Agriculture & Health Division
                                                                                7141 Cleanwater Drive SW
       NO. 2:20-CV-00372-RAJ-BAT                                                      PO Box 40109
                                                                                Olympia, WA 98504-0109
                                                                                       360-586-6500
               Case 2:20-cv-00372-RAJ Document 19 Filed 06/01/20 Page 3 of 4




 1                        II.    CONCLUSION AND RELIEF REQUESTED

 2             The Report and Recommendation correctly concluded that Defendant’s Motion to

 3   Dismiss Under Rule 12(b)(1), (6), Dkt. No.13, should be granted, and Plaintiff’s claims should

 4   be dismissed with prejudice without leave to amend. The Defendant asks this Court to adopt the

 5   Report and Recommendation, grant the Motion to Dismiss, and dismiss with prejudice Plaintiff’s

 6   claims.

 7             DATED this 1st day of June, 2020.
 8                                                 ROBERT W. FERGUSON
                                                   Attorney General
 9

10
                                                   KELSEY L. MARTIN, WSBA No. 50296
11                                                 Assistant Attorney General
                                                   Agriculture and Health Division
12                                                 Attorneys for Defendant Bob Ferguson
                                                   360-586-6470
13

14

15

16

17

18

19

20

21

22

23

24

25

26

       DEF.’S RESP. TO PL.’S OBJ.                        3             ATTORNEY GENERAL OF WASHINGTON
                                                                            Agriculture & Health Division
                                                                             7141 Cleanwater Drive SW
       NO. 2:20-CV-00372-RAJ-BAT                                                   PO Box 40109
                                                                             Olympia, WA 98504-0109
                                                                                    360-586-6500
             Case 2:20-cv-00372-RAJ Document 19 Filed 06/01/20 Page 4 of 4




 1                                    CERTIFICATE OF SERVICE

 2                  I hereby certify that on June 1, 2020, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to the

 4   following:

 5          UNITED STATES WESTERN DISTRICT COURT CLERK
            SEATTLE, WA
 6

 7          GABRIELLA KERTESZ
            9702 1ST AVE NW
 8          SEATTLE, WA 98117

 9          I certify under penalty of perjury under the laws of the state of Washington that the

10   foregoing is true and correct.

11          DATED this 1st day of June, 2020, at Tumwater, WA.

12

13                                                 ______________________________________
                                                   JESSICA MAY
14                                                 Legal Assistant

15

16

17

18

19

20

21

22

23

24

25

26

       DEF.’S RESP. TO PL.’S OBJ.                        4               ATTORNEY GENERAL OF WASHINGTON
                                                                              Agriculture & Health Division
                                                                               7141 Cleanwater Drive SW
       NO. 2:20-CV-00372-RAJ-BAT                                                     PO Box 40109
                                                                               Olympia, WA 98504-0109
                                                                                      360-586-6500
